DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 07/14/2022 is acknowledged.
Claims 1-11 and 16-24 are pending.
Claims 17-24 are new.
Claim 16 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.
New claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim due to their dependence from withdrawn claim 16. Election was made without traverse in the reply filed on 11/18/2021.

Claims 1-11 and 19-24 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.

Amendment
  Claim 1 is directed to a sustained release formulation comprising: one or more active ingredients; and a polymer blend comprising two or more poly(2-oxazoline)s, wherein at least 25% of the two or more poly(2-oxazoline)s are poly (2-C3-5--alkyl-2-oxazoline)s; wherein, as determined in vitro using the paddle method, not more than 75% of the one or more active ingredients are released within the first 120 minutes. 
New claims 19 and 23 recites at least 50wt% of the one or more active ingredients, based on the total weight of the sustained release formulation.
New claims 20, 21, 22 and 24 are directed to release profiles.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
Applicant has argued Bender teaches drug delivery systems which offer the advantage the that the bioactive agent is readily released when the drug is contacted with water. Applicant has argued that in contrast to sustained release formulations recited in the present claims, Bender teaches only “immediate release” or “burst release” formulations. Applicant has argued a person skilled in the art applying the teaching of Bender to modify sustained release formulations of Claeys based on poly 2-ethyl-2-oxazoline) or poly (2-propyl-2-oxazoline) would not have a reasonable expectation of success to produce a sustained release formulation having a sustained release of no more than 75% of the one or more active ingredients within the first 120 minutes as recited in the present claims. Applicant has argued the combination of Claeys and Bender would result, at best in an immediate release formulation. 
This argument is unpersuasive. 
The skilled artisan would not read Bender as teaching only immediate release formulations. At least because Bender is silent to immediate release. Also, none of Bender’s release profiles (Tables 5a-5c) would be considered immediate release. The fastest release shown is at pH 7.2. However, the dosage form would first spend time in the stomach having a pH closer to that of 5b or 5c. Releasing 0.7-6.5% in the first 120 minutes as suggested by 5b and 5c would not suggest immediate release. Further, Bender suggests controlled release would be interpreted as constant over a long period or cyclic over a long period (Bender, e.g., 0003). The long period of time mentioned in Bender is more likely to suggest an extended or sustained release.
The limitation of no more than 75% of the one or more active ingredients within the first 120 minutes is similar to the profile reported by Claeys for a matrix containing a homopolymer of 2-ethyl-2-oxazoline (PEtOx). See Claeys, e.g., pg. 1705: C1 for 25% metoprolol, PEtOx 500kDa. The release rate is dependent upon the polymer molecular weight, where higher molecular weight results in slower release rate. Compare PEtOx 50kDa 80% at ~45 minutes vs. PEtOx 500kDa 80% at ~140 minutes (Claeys, e.g., pg. 1705). The release rate also depends on the concentration of the drug in the matrix, i.e., increased drug % increases release rate. Compare 25% drug in C1 to 50% drug in C2 (Claeys, e.g., pg. 1705). The release rate will also depend on the nature of the drug, e.g., sparingly water-soluble drugs are expected to release more slowly than fully water-soluble drugs under the same conditions in an aqueous environment. 
Additionally, the release rate of the drug will depend on the dissolution testing conditions, e.g., temperature and pH. See Bender, pg. 8, Example 7, Table 5a-5c. Bender shows the same composition has a different release rate depending on the conditions of the dissolution media. Bender, example 7, compositions 6A and 6B, at pH 4.5 (Table 5b) have a release profile within the claimed range, i.e., 6.1% and 6.5% respectively, within the first 120 minutes. In contrast, compositions 6A and 6B at pH 4.5 (Table 5a) have a release profile outside the claimed range, i.e., 79.8% and 81.7% respectively, within the first 120 minutes. The only difference is the pH of the dissolution media. 
Bender, Example 7, Table 5b, teaches compositions comprising PEtOx and 50% by weight indomethacin which appear to meet the limitations of claims 8 and 9 since the table reveals 37.2% release and 39% release respectively at 18 hours. Six hours may be estimated by doubling the release at three hours, i.e., 6.1 x 2 = 12.2% at six hours. It is also noted that the release profiles reported in Bender refer to a matrix film. 
The addition of a less soluble polymer relative to poly-2-ethyl-2-oxazoline in the blend was expected to reduce the rate of dissolution based on the teachings of Wilson. Since the dissolution rate is directly proportional to the amount of PEtOx in the matrix blend (Wilson, e.g., c2:27-29), a matrix having PEtOx in combination with less soluble polymer is expected to show a slower dissolution rate under the same conditions. Wilson also recognizes dissolution rate dependence on the pH of the dissolution media (Wilson, e.g., c2:52-57). Wilson teaches sustained release tablets showing uniform dissolution rate over an extended period which can be determined by the ratio of the water-soluble polymer in the matrix blend (Wilson, e.g., c4:10-14).
The claimed invention is silent to the form of composition. The claimed invention is silent to the molecular weight of the polyoxazolines. The claimed invention makes no limitation on the nature of the drug. Claim 1 is silent to the amount of drug active ingredients in the composition. The claimed invention is silent to the testing conditions required to achieve the recited release limitations. 
Consequently, the skilled artisan would have had a reasonable expectation of successfully modifying a sustained release matrix comprising PEtOx and an active agent as understood from Claeys by blending with another polymer as suggested in Bender and Wilson, e.g., 2-propyl or 2-butyl (Bender, e.g., 0069) to arrive at a dosage form having a release profile within the claimed ranges.  

Applicant has argued the teachings of Wilson do not cure the deficiency of Claeys and Bender. Applicant has argued Wilson shows complete release of the active in a time of 95 minutes (Wilson, e.g., Figs. 1-2 and C6:table). Applicant has argued Wilson teaching the amount of poly-2-ethyl-2-oxazoline is related to the dissolution rate of the active ingredient is limited to a blend of cellulose acetate, cellulose acetate being a less hydrophilic polymer than poly-2-ethyl-2-oxazoline.
This argument is unpersuasive. 
Wilson was not cited for teaching a release of not more than 75% of the one or more active ingredients released within the first 120 minutes since this profile is suggested by the combined teachings of Claeys and Bender.
Wilson was cited for teaching the amount of poly-2-ethyl-2-oxazoline in a matrix polymer blend was an art recognized parameter for optimizing release rate of actives. Wilson teaches polymer blends containing poly(2-oxazoline) and cellulose acetate wherein the amount of poly-2-ethyl-2-oazoline ranges from 15-50% of the blend of the two polymers (Wilson, e.g., c2:23-26). The amount of poly-2-ethyl-2-oxazoline (PEO) in the polymer blend is a result effective parameter the skilled artisan would have optimized for rate of dissolution of the active (Wilson, e.g., c2:27-29).
Thus, Wilson cures any deficiency in the combined teachings of Claeys and Bender with respect to the limitation of wherein at least 25% of the two or more poly(2-oxaxolines) are poly(2-C3-5-alkyl-2-oxazoline). That is, since Wilson suggests a range for PEtOx in the matrix blend of from 15-50%, the remaining polymer(s) of the blend are present in an amount of from about 50-85% which is at least 25% in claim 1. 
Claeys and Bender suggest sustained release solid dosage forms comprising a blend of polyoxazoline homopolymers. Claeys and Bender clearly teach sustained release dosage forms comprising an active agent dispersed in a polyoxazoline polymer matrix. There was a clear preference from Claeys and Bender for a polymer matrix comprising PEtOx and combinations of polyoxazolines containing PEtOx with 2-methyl-2-oxazoline, 2-propyl-2-oxazoline, or 2-butyl-2-oxazoline (Bender, e.g., 0068).
The teachings of Wilson show that PEtOx was used polymer matrix blends to optimize release rate of the drug from the matrix. Wilson provided one skilled in the art a teaching that the amount of PEtOx in a matrix blend was a result effective parameter for optimizing drug release rate (Wilson, e.g., c2:27-29). Wilson also provided one skilled in the art a starting range for effective amounts of PEtOx in polymer blends (Wilson, e.g., c2:23-26). One skilled in the art would have applied Wilson’s teachings to optimize similar matrix polymer blends comprising PEtOx suggested by Claeys and Bender with a reasonable expectation of success.  

Applicant has argued Blocksma fails to teach or suggest any sustained release formulations having sustained release of no more than 75% of the one or more active ingredients within the first 120 minutes as recited in the present claims. 
This argument is unpersuasive. 
Claeys and Bender teach sustained release dosage forms comprising a drug dispersed in a polyoxazoline matrix, where the sustained release dosage form is capable of achieving the recited no more than 75% of the one or more active ingredients within the first 120 minutes. Blocksma was cited for teaching poly(2-n-propyl-2-oxazoline) was a known homopolymer within the genus of poly(2-propyl-2-oxazoline) suggested by Claeys and Bender. Blocksma cures any deficiency in the combined teachings of Claeys, Bender and Wilson with respect to the limitations of claim 4

Rejections Modified in Response to Applicant’s Amendment

Duplicate Claim Warning
	Applicant is advised that should claim 21 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Here, both claim 21 and 22 depend from claim 2 and recite the same limitations.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Claeys, Macromolecular Rapid Communications, 33, 19, 2012 in view of Bender, US 20120183606 and Wilson, US 5536505.
Claeys, Macromolecular Rapid Communications, 33, 19, 2012 teaches sustained release formulations (Claeys, e.g., pg. 1701: Introduction, c2), comprising poly(2-alkyl-2-oxazoline), wherein the alkyl group is methyl, ethyl, or propyl (Claeys, e.g., pg. 1702, e.g., c1, ¶ 1). Claeys suggests the amount of active will vary in the formulation and exemplifies formulations containing 50wt% active (Claeys, e.g., pg. 1702, Table 1). Further, Claeys teaches the chain length of the side groups is a result effective parameter the skilled artisan would have optimized to achieve desired dissolution properties and release of from the formulation (Claeys, e.g., pg. 1202, c1: ¶ 1). Claeys exemplifies formulations comprising PEtOx, i.e., C2 alkyl group which lies outside the C3-5 range required by the claimed invention. Claeys teaches the LCST for C3-alkyl oxazolines is below body temperature (Claeys, e.g., pg. 1702, c1).
The limitation of no more than 75% of the one or more active ingredients within the first 120 minutes is similar to the profile reported by Claeys for a matrix containing a homopolymer of 2-ethyl-2-oxazoline (PEtOx). See Claeys, e.g., pg. 1705: C1 for 25% metoprolol, PEtOx 500kDa.
Claeys does not expressly teach the poly(2-alkyl-2-oxazoline) is a blend of two or more poly(2-oxazoline)s wherein at least 25% of the two or more poly(2-oxazoline)s are poly(2-C3-5--alkyl-2-oxazoline).
Although Claeys appears to show a release profile having similar release at 120 minutes, Claeys does not expressly teach no more than 75% of the one or more active ingredients is released within the first 120 minutes as now recited in claim 1.
Bender teaches drug delivery systems comprising a polymer matrix and bioactive agent, the polymer matrix containing at least 50wt% of polyoxazoline (Bender, abstract). 
Polyoxazoline is preferably a homopolymer of 2-alkyl-2-oxazoline, the 2-alkyl-2-oxazoline selected from 2-methyl-2-oxazoline, 2-ethyl-2-oxazoline, 2-propyl-2-oxazoline, 2-butyl-2-oxazoline and combinations thereof (Bender, e.g., 0069). 
Since Bender teaches combinations of homopolymers containing 2-alkyl-2-oxazoline one skilled in the art would have understood Bender as teaching a blend of two or more poly(2-oxazoline)s. 
Bender, Example 7, compositions 6A and 6B at pH 4.5 (Table 5b) have a release profile within the claimed range, i.e., 6.1% and 6.5% respectively, within the first 120 minutes. 
Bender, Example 7, Table 5b, also appear to meet the limitations of claims 8 and 9 since table 5b reveals 37.2% release and 39% release respectively at 18 hours. Six hours may be estimated by doubling the release at three hours, i.e., 6.1 x 2 = 12.2% at six hours. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a sustained release dosage form having 50wt% exemplified in Claeys by the inclusion of a homopolymer of 2-propyl-2-oxazoline or 2-butyl-2-oxazoline with a reasonable expectation of success. Bender provides a teaching which would have prompted one skilled in the art to combine poly(2-oxazoline) homopolymers to arrive at a blend for a drug formulation as desired by Claeys. The skilled artisan would have been motivated to prepare a blend containing polyoxazoline homopolymers suggested by Bender to sustain drug release over a desired time frame depending on the active agent and desired treatment with a reasonable expectation of success. Since Claeys suggests the dissolution of drug from the dosage form may be modified by selection of the side chain length, and since Claeys teaches sustained release formulations, i.e., formulation which release over an extended time frame, and since Claeys teaches the LCST for C3-alkyl oxazolines is below body temperature, parameters effecting the dissolution rate of the drug for sustained release were recognized in the art. The result of blending polyoxazolines would have been predictable since at body temperature, the C3-alkyl oxazoline would have been expected to be less soluble resulting in slower rate of release relative to the C2-alkyl oxazoline. 
Although Claeys teaches the chain length of the polyoxazoline is useful for optimizing dissolution, the combined teachings of Claeys and Bender do not expressly teach the amounts recited, e.g., wherein at least 25% of the two or more poly(2-oxazoline)s are poly(2-C3-5--alkyl-2-oxazoline). 
Wilson teaches controlled release delivery systems comprising a mixture of poly-2-ethyl-2-oxazoline (PEO), cellulose acetate, and an active ingredient (Wilson, e.g., Abstract). Wilson teaches polymer blends are desired for the ability to tailor the properties of the resulting blend based on the properties of the staring polymers (Wilson, e.g., c1:14-17). Wilson teaches polymer blends containing poly(2-oxazoline) and cellulose acetate wherein the amount of poly-2-ethyl-2-oazoline ranges from 15-50% of the blend of the two polymers (Wilson, e.g., c2:23-26). The amount of poly-2-ethyl-2-oxazoline (PEO) in the polymer blend is a result effective parameter the skilled artisan would have optimized for rate of dissolution of the active (Wilson, e.g., c2:27-29). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition for drug delivery comprising a combination of two or more poly(2-oxazoline) polymers as suggested by the combined teachings of Claeys and Bender using the guidance of Wilson to optimize the amount of poly(2-ethyl-2-oxazoline) relative to the other poly(2-oxazoline) with a reasonable expectation of success. It was understood from Wilson that generally the amount of more water-soluble polymer(s), and more specifically the amount of poly(2-ethyl-2-oxazoline), in a polymer blend drug delivery composition is a result effective parameter the skilled artisan would have optimized to achieve a desired release rate. Further, the range for the amount recited in the claimed invention, i.e., maximum 75% of poly(2-ethyl-2-oxazoline), has significant overlap with the range for the same polymer in Wilson. 
The limitation of no more than 75% of the one or more active ingredients within the first 120 minutes is similar to the profile reported by Claeys for a matrix containing a homopolymer of 2-ethyl-2-oxazoline (PEtOx). See Claeys, e.g., pg. 1705: C1 for 25% metoprolol, PEtOx 500kDa. The release rate is dependent upon the polymer molecular weight, where higher molecular weight results in slower release rate. Compare PEtOx 50kDa 80% at ~45 minutes vs. PEtOx 500kDa 80% at ~140 minutes (Claeys, e.g., pg. 1705). The release rate also depends on the concentration of the drug in the matrix, i.e., increased drug % increases release rate. Compare 25% drug in C1 to 50% drug in C2 (Claeys, e.g., pg. 1705). The release rate will also depend on the nature of the drug, e.g., sparingly water-soluble drugs are expected to release more slowly than fully water-soluble drugs under the same conditions in an aqueous environment. 
Additionally, the release rate of the drug will depend on the dissolution testing conditions, e.g., temperature and pH. See Bender, pg. 8, Example 7, Table 5a-5c. Bender shows the same composition has a different release rate depending on the conditions of the dissolution media. Bender, example 7, compositions 6A and 6B, at pH 4.5 (Table 5b) have a release profile within the claimed range, i.e., 6.1% and 6.5% respectively, within the first 120 minutes. In contrast, compositions 6A and 6B at pH 4.5 (Table 5a) have a release profile outside the claimed range, i.e., 79.8% and 81.7% respectively, within the first 120 minutes. The only difference is the pH of the dissolution media. 
Bender, Example 7, Table 5b, teaches compositions comprising PEtOx and 50% by weight indomethacin which appear to meet the limitations of claims 8 and 9 since the table reveals 37.2% release and 39% release respectively at 18 hours. Six hours may be estimated by doubling the release at three hours, i.e., 6.1 x 2 = 12.2% at six hours. It is also noted that the release profiles reported in Bender refer to a matrix film. 
Applicable to claim 2: The species 2-propyl-2-oxazoline and 2-butyl-2-oxazoline are within the claimed range of C3-5 since propyl contains three carbons and butyl contains four carbons. 
Applicable to claim 3: The species 2-butyl-2-oxazoline are within the claimed range of C3-5 since butyl contains four carbons. Since Claeys indicates polyoxazoline with propyl side chains is less soluble than polyoxazoline with ethyl side chains, there was an expectation in the art that the butyl would maintain this trend, e.g., polyoxazoline with butyl side chains is less soluble than polyoxazoline with ethyl and propyl side chains. Therefore, the skilled artisan would have expected polyoxazoline homopolymers with C4-C5 side chains to also limit the dissolution of the dosage form to some degree greater than dosage forms containing ethyl or propyl side chain homopolymers. 
Applicable to claims 6, 19 and 23: Claeys teaches active amounts in the claimed range (Claeys, e.g., pg. 1702, Table 1). Similarly, Bender teaches 15-120% active agent (Bender, e.g., 0049). Bender exemplifies compositions comprising 50% active agent and having a release profile within the claim scope. See Bender, example 7, 0119-0121 and Tables 5a-5c.
Applicable to claim 7: Bender teaches hydrophilic actives (Bender, e.g., 0082). 
Applicable to claims 8-9, 20-22 and 24: Bender teaches formulations having release profiles within the claimed amounts. See Bender, e.g., Tables 5b and 5c. 1080 minutes is 18 hours. 120 minutes is 3 hours. Six hour release can be estimated by doubling 3 hour release %.
Applicable to claim 10: Bender teaches melt extrusion and/or injection molding (Bender, e.g., 0096). Similarly, Claeys teaches melt extrusion and injection molding (Claeys, e.g., Title). 
Applicable to claim 11: Claeys teaches solid dosage forms (Claeys, e.g., Abstract). 
Accordingly, the subject matter of claims 1-3, 5-11, and 19-24 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Claeys, Macromolecular Rapid Communications, 33, 19, 2012 in view of Bender, US 20120183606 and Wilson, US 5536505 as applied to claims 1-3, 5-11, and 19-24 above, and further in view of Blocksma, Macromol Rapid Commun, 31, 2010.
The combined teachings of Claeys, Bender, and Wilson enumerated above teach a polymer blend and sustained release composition according to claims 1 and 6. The combined teachings of Claeys, Bender, and Wilson teach poly(2-propyl-2-oxazoline (Bender, e.g., 0069) but do not expressly teach poly(2-n-propyl-2-oxazoline). 
However, poly(2-n-propyl-2-oxazoline) was known in the context of drug delivery as evident form the teachings of Blocksma. Further, the n-propyl isomer is a member of the genus of propyl suggested in Bender.
Blocksma teaches poly(2-n-propyl-2-oxazoline) was known and the LCST properties of poly(2-n-propyl-2-oxazoline) were understood by those familiar with the teachings of Claeys, Bender, and Wilson. Blocksma teaches poly(2-n-propyl-2-oxazoline) is the least hydrophilic in the series of poly(2-ethyl-2-oxazoline) [PEtOx], poly(2-isopropyl-2-oxazoline) [PiPropOx], and poly(2-n-propyl-2-oxazoline) [PnPropOx] (Blocksma, e.g., pg. 725, c1:¶ 3 and Fig. 2). The lower LCST relative to PiPropOx and PEtOx means that while each polymer shows temperature dependent solubility, poly(2-n-propyl-2-oxazoline) is the least hydrophilic. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a polymer blend and sustained release composition as understood from the combined teachings of Claeys, Bender, and Wilson by using poly(2-n-propyl-2-oxazoline) in the polymer blend with a reasonable expectation of success. Since Bender teaches poly(2-propyl-2-oxazoline) this modification may be viewed as the substitution of a known polymer species for that generally suggested in Bender. The skilled artisan would have had a reasonable expectation of success since it was understood that the chain length, and LCST properties were useful for optimizing dissolution of the blend in the context of drug delivery.
Accordingly, the subject matter of claim 4 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615                       



/SUSAN T TRAN/Primary Examiner, Art Unit 1615